1. Burma: continued detention of political prisoners
The next item is the debate on six motions for a resolution on Burma.
author. - (ES) Mr President, as I was saying, according to the Campaign for Human Rights, Peace and Democracy in Burma, on 12 March, the oldest Burmese political prisoner spent her 78th birthday in solitary confinement at Insein prison.
This is U Win Tin, an eminent journalist and leader of the National League for Democracy. U Win Tin is the oldest prisoner of conscience in Burma. She has spent the last 19 years in prison, since July 1989.
She was sentenced to three terms of 21 years imprisonment. We only know about her current situation because of the latest report on the conditions of Burmese prisoners by Yozo Yokota, Special United Nations Rapporteur on the Situation of Human Rights in Burma.
U Win Tin has refused to renounce her political ideals in exchange for her freedom. She was taken into hospital for a second hernia operation in January 2008.
She is one of Burma's 1 873 political prisoners. Obviously, in this resolution, we also want to express our condemnation of the extension of Daw Aung San Suu Kyi's house arrest.
My group demands immediate measures to begin an urgent and necessary process of political and economic reform. First, release of all political prisoners. Second, the restoration of basic civil liberties and, obviously, a political dialogue between all parties.
We also reiterate our request to the Council to adopt vigorous measures against the Burmese Military Junta, which has become world leader in human rights violations.
author. - Mr President, numerous resolutions have been passed by this House condemning Burma's military junta for the severe breaches it has committed repeatedly against the human rights of the Burmese people. Yet these heartless generals take little notice of what we tell them. Instead, they continue their firm hold on power in a most disgustingly pompous and irritating manner.
Even following the devastation of the recent cyclone, they not only hampered aid attempts from the free world but also took advantage of the misery of their citizens in their time of need by promoting their own image as apparent Samaritans and angels of good by gross exhibitionist appearances on the junta-controlled state media and by holding a referendum on the Constitution only days after the cyclone catastrophe struck.
Those who oppose the junta are tortured, killed or put in detention. An example, of course, is the Nobel Peace Prize winner Aung San Suu Kyi, who led the National League for Democracy to victory in elections held 18 years ago and has spent 12 years in detention - and recently the junta decided to further extend the period of her house arrest.
I feel that the time has come for more severe measures to be taken against the monstrous junta in Burma. The most effective measure would be to exert pressure on China to stop supporting it. If China does not cooperate on this, then we must take action in relation to our trade relations with Beijing and with regard to the Chinese Olympic Games. This is probably the only way left to us to do something about freedom and democracy in Burma.
author. - (PL) Mr President, I believe that the attitude of a country towards international offers of aid at times of disasters and natural catastrophes shows what kind of country we are dealing with. Although there may be many reservations with regards to China, we know that that country, at a very difficult time, was able to accept international aid. Similarly, we saw the attitude of Burma to international aid, including aid from the Member States of the European Union.
There used to be an American play called 'Same Time, Next Year'. Our Parliament is a bit like that with Burma. Every year we meet and discuss the situation in Burma. To be honest, there is no real, significant change. I agree with the facts presented by the previous speakers. A situation where a woman, the leader of the opposition, has been held under house arrest for so many years is unheard of in the world. We should not get used to this situation. I hope that we can overcome the divisions in this Parliament and speak with one voice in defence of democracy in Burma.
author. - (DE) Mr President, the military junta in Burma is persisting in its attempts to isolate the country and its people from the rest of the world. In September 2007, after the Buddhist monks' protests had been brutally crushed, a news embargo was imposed. Last month, international organisations were prevented from helping the victims of the cyclone. There was a lengthy delay before aid workers were able to reach the people in distress, and for some the aid came too late.
Now other reports of an equally alarming nature are filtering out, such as the news of the arrests of cyclone victims who had sought help from UN offices. In addition, security forces shot dead or seriously wounded inmates who were trying to flee from a prison destroyed by Cyclone Nargis. The EU did not turn a blind eye. It imposed a trade embargo, although that has not yet had the desired impact. It threatened to apply tougher sanctions if the human rights situation did not improve. Yet the Burmese leaders have not moved an inch.
Let us not relax our demands. The country's political prisoners must be released. The house arrest in which Aung San Suu Kyi has been living for decades must be lifted. The courageous commitment shown by that Nobel prize winner would be anathema to any dictator. The Burmese generals must ultimately be held to account for the way they have dealt with their own country's citizens, many of whom are still missing. The dialogue with the United Nations' Special Rapporteur and the assurance that he would be allowed to visit the country constitute a first step. The governments of the Member Countries of ASEAN should also use their influence to bring the junta to its senses. There is a need to increase pressure on China too, which is probably the only remaining supporter of Burma. If necessary, the Council and the EU Member States must tighten their sanctions. Commissioner, we are truly waiting for you to act - the people of Burma need our solidarity.
author. - (NL) Mr President, the military regime in Burma tries to give the impression that it is maintaining a good policy and important national values against a hostile outside world that is threatening those positive values. It demands unanimous support from the population in defending those values.
I wish that claim were true and that the people of Burma could be happy with the situation in the past 40 years, but what are the values that the regime is defending? Four characteristics come to mind. Firstly, privileges for a military caste; a closed armed group controls the administration and the economy. That group can enrich itself, while others stay poor. Secondly, the repression of national minorities, the groups in the country with a different language and culture who want self-government. Their territories were added to Burma in the British colonial period, but there they are relegated to the status of third-rate citizens. Thirdly, foreign revenue is earned with exports based on competition through extremely low wages or forced labour. Fourthly, the systematic refusal to consult with groups that want to change that situation, even though they once won the only free elections this regime dared to hold.
With the aid after the flood disaster, we realised how much the regime fears the possibility that foreigners will see at first hand how bad the situation is or that they will influence the population. Internal refugees have to return quickly to devastated villages that have not been rebuilt, purely in order to prevent contact between disaffected masses. Immediately after the disaster, priority was given to holding a referendum whose main purpose was to exclude the democratic opposition permanently from power by means of a false result. The imprisonment of people on political grounds is a means of survival for such a regime. The outside world must stand up for those prisoners and other opponents. China and India should do so, as well as Europe.
author. - (PL) Mr President, here in Strasbourg we have considered the situation in Burma on Thursday afternoons almost every month in recent times. We have before us two reports relating to the situation in Burma. The first was produced by the Inter-Parliamentary Union and the second is a report from the Special Rapporteur of the United Nations on the human rights situation in Burma. These reports are unequivocal. They speak of the imprisonment of parliamentarians, assassinations, terrible conditions in prisons for political prisoners and a catastrophic situation for civilisation in that country.
Acting as the European Parliament, we must put pressure on the authorities in Burma. For the situation to change over the coming weeks and months, what is needed is concerted action by all democratic parliaments throughout the world, as well as the cooperation of countries such as India and China, to put pressure on the authorities in Burma, so that there may be a real improvement in this situation.
I would like to speak of the fate of parliamentarians who today are imprisoned in Burma, both the members of parliament who were arrested in the autumn of 2007 and those who disappeared or died in unknown circumstances, when they were arrested, as well as those who were assassinated and who died in unexplained circumstances.
The report by the United Nations rapporteur is clear. The immediate release of Aung San Suu Kyi would be a start for talks with the authorities in Burma on democracy and improvements in the human rights situation in that country. Guaranteeing freedom for political prisoners and, first and foremost, providing medical assistance to those prisoners, is of fundamental importance and this we must force onto the authorities in Burma.
Today we are talking about Burma, about the thousands of political prisoners suffering in its jails, about Aung San Suu Kyi, the charismatic leader of the National League for Democracy. The party under her leadership won the election in 1990 with 82% of the vote, but the generals ruling the country refused to respect the will of the nation and Aung San Suu Kyi has been under house arrest for 13 years since then.
'Use your liberty to promote ours', as the Nobel Prize laureate once said. I have no doubt that the people of Burma would then overcome the power of the generals. There are no immortal dictators, but the spirit of freedom is timeless.
We have no right to remain impartial when confronted with barbaric inhuman behaviour. I would like to quote Martin Luther King, who said: 'In the end, we will remember not the words of our enemies, but the silence of our friends.'
Therefore, the question facing the European Parliament today is: whose side are we on? We are on the side of Aung San Suu Kyi, of the thousands of political prisoners! We demand their immediate release; we demand that human rights be respected in Burma.
on behalf of the PSE Group. - (PL) Mr President, a year has not yet passed and this is the third time that we have debated the situation in Burma. We are again calling on the government in that country to respect human rights and basic humanitarian standards for the treatment of prisoners. We point out the injustices, we make appeals, we make requests, we lament the situation, we impose sanctions and, once again, we condemn the regime in Burma. In turn, that regime displays an astonishing immunity to pressure from the international community, ignores the appeals, just does not do anything about them. For this reason it is with some embarrassment that I am standing up to speak about Burma. I see our impotence to date, not just ours, that is, of the European Parliament and the European Union, but also of all assemblies including the United Nations.
For this reason I think the time for words is over. We should make strong demands for diplomatic pressure to be exerted so that, through the diplomatic channels of the Council of the European Union and Member States, the regime should be forced to act properly.
I would like to call for the adoption of points seven and ten of the resolution, which appeal for a process of national reconciliation in that country.
on behalf of the UEN Group. - (PL) Mr President, dictatorships and regimes that employ violence, or regimes that persecute their populations seldom fall as a result of some general diplomatic pressure. Of course I agree with Mrs Grabowska that pressure is necessary. These regimes can fall only when the internal situation becomes one where the regime loses the support of those on which its internal policies depend. For this reason, the whole diplomatic effort should go, on the one hand, towards supporting even a weak and barely visible opposition, and, on the other hand, another solution would be if international political organisations, if international pressure, were supported by force. For this reason I would like to repeat once again: the European Union should have its own forces to be able to intervene in cases such as Burma.
on behalf of the IND/DEM Group. - Mr President, the problem of violations of human rights in Burma has been discussed on several occasions during the present term of the European Parliament. Unfortunately, the debates and the resolutions that were passed have not changed the political and social situation in that country, where, since 1962, the army has held to power in one of the most infamous political regimes in the world.
Over the past 40 years thousands of people who have been persecuted and convicted for political activity have been imprisoned in this country, which has experienced disasters inflicted not only by the regime. The population of Burma is forced to work and even children are conscripted into the army. The Secretary General of the League for Democracy has spent thirteen of the last eighteen years as a political prisoner under house arrest and, recently, 1 900 people were arrested - and are living in conditions that breach human rights - for expressing the desire to have democracy in Burma, or even for asking for humanitarian aid, which was needed after the passage of the cyclone.
The regime in Burma does not just persecute the opposition. In addition, it breached human rights by making it impossible to provide humanitarian aid following the cyclone and this has put the lives of its citizens at risk. It has also forced cyclone victims to leave temporary camps and to return to homes that were destroyed in the disaster. Appeals from the UN Secretary General and other organisations have resulted in more arrests and killings of its tormented citizens.
Of course we support a resolution that contains not only our opposition to the persecution of the Nobel Laureate, but also the proposal to release other political prisoners and to carry out an investigation, under the auspices of the UN, into the allegations of killings of prisoners by the army during the recent disaster.
(PL) Mr President, one year has passed since the last European Parliament resolution drawing attention to the dramatic internal situation in Burma. The ruling military regime has not, however, taken any steps on the path towards democracy. The General Secretary of the National League for Democracy has spent the last 13 years under house arrest. The Nobel Laureate Aung San Suu Kyi, who was also awarded the Sakharov Prize by the European Parliament, has been imprisoned without trial, despite pressure from international organisations. 1 900 opposition activists are being held in jail in inhuman conditions in Burma. What is also worrying are the reports of the murders of 36 prisoners in a prison facility in Rangoon, and the wounding of a further 70, as a result of the panic caused by the cyclone that devastated Burma in May this year.
The ruling regime should immediately lift all restrictions on free speech and fundamental rights, including bans on peaceful political activity. Burma has a responsibility to provide aid to cyclone victims and to give free access to the affected regions to international humanitarian organisations. Strengthening existing economic sanctions and controls over the junta's access to EU aid, as well as increased political pressure from ASEAN, will certainly improve the chances of stabilising the situation in Burma.
(SK) I agree with the Members who spoke before me that the European Parliament must adopt an uncompromising attitude towards a country in which the totalitarian arrogance of power knows no boundaries. A totalitarian regime that makes political capital out of the tragedy of its own people defies comprehension and must be condemned.
Ladies and gentlemen, we must make use of all the means available to us to work, together with the UN, to help the victims of Cyclone Nargis. I call on the Council to adopt further measures and to prevent the junta from accessing EU funding. Since we know for certain that human rights in Burma are being continuously violated, the EU must support the democratic forces in that country and demand the release of all political prisoners.
(ET) Ladies and gentlemen, today, on the 63rd birthday of the Burmese human rights and democracy campaigner Aung San Suu Kyi, we should pay special attention to what is happening in Burma.
Burma is distancing itself from democratic values at an alarming speed. So far the Nobel Prize and Sakharov Prize winner Aung San Suu Kyi has spent 12 years and 239 days in confinement. She is not allowed to receive visitors, conduct telephone conversations or receive mail.
In addition to this outstanding woman, thousands of peaceful demonstrators have been imprisoned on political grounds and people have been secretly to disappeared. The Burmese junta uses brutal violence.
We must condemn the undemocratic and brutal action of the Burmese military government. China must stop supporting Burma. Aung San Suu Kyi and other political prisoners should be released immediately; that means today. Burma's continuing defiance of the UN and the international community must not be permitted.
(PL) Mr President, about 1 900 people are being held under arrest in very poor conditions for expressing their support for the introduction of democracy in Burma. Dozens of participants in the protests have disappeared without trace. Aung San Suu Kyi has spent thirteen years under arrest without being charged, which is against the law even in Burma. Dozens more people, victims of Cyclone Nargis, have been arrested for requesting humanitarian aid. In addition, prisoners in Rangoon were fired on when the cyclone hit the prison. We call on the authorities in Burma to abolish the bans on peaceful activities and to free political prisoners immediately. We expect an investigation to take place into the murders of political prisoners during the passage of Cyclone Nargis.
(PL) Mr President, despite enormous interest in the situation in Burma from the entire world as well as from various international institutions and organisations, no internal changes have taken place in that country. Thousands of people are still imprisoned in awful conditions because they stood up for democracy or because they protested against the constitutional referendum, the results of which cannot be considered to be reliable. The military regime is becoming more aggressive as regards political prisoners. Hopes that the authorities in Burma would start discussions with the opposition and with international organisations are unlikely to be fulfilled. For this reason it is essential to impose effective sanctions and pressures on the regime there, with as many countries as possible taking part.
(PL) Mr President, barely eight days after the cyclone, the Burmese regime forced the country, their own country, to take part in a referendum. A referendum on a widely criticised and controversial draft constitution. The results? Ridiculous, as if taken directly from the old communist period: turnout - 99%; support for the new constitution - 93%. A model of implausibility, that is all that can be said of these results.
I am convinced that regimes such as the regime in Burma have to fall sooner or later and the European Union should help it fall.
Member of the Commission. - Mr President, Mrs Ferrero-Waldner is unfortunately not here today, so I shall - on her behalf - share with you a few remarks about the situation in Burma/Myanmar.
The European Parliament's motion for a resolution focuses on the political situation and in particular on the continued detention of political prisoners. Before commenting on this issue, I would like to inform you about the Commission's activities in response to the cyclone which devastated the delta of the Ayeryawaddy River six weeks ago.
The Commission's response to the cyclone was quick and substantial: we have approved EUR 17 million in humanitarian aid, including EUR 5 million in food aid. We have also activated the civil protection mechanism - the cooperation with the EU Member States having joined the mechanism has worked very well. We cover water purification, boat transport, primary health care and other issues of importance in the post-disaster context.
The humanitarian emergency is not over. So far, approximately half of the survivors reached, that is, one million, are still in desperate need. Accessing the disaster-hit areas and distribution of aid is not without difficulties. This has as much to do with the size of the disaster as with the bureaucracy. Our field workers in Myanmar report gradually better cooperation from authorities. Our own humanitarian activities continue with reasonable efficiency. We recognise that the international NGOs are in a more difficult situation, as regards access to the stricken areas.
In the mean time, the ASEAN countries have taken the lead in coordinating external assistance. They are a member of the so-called 'Tripartite Mechanism', which comprises the ASEAN countries, the Government of Burma/Myanmar, and the United Nations.
The Government has issued new 'guidelines' for external aid. We have no evidence yet whether they are being used to narrow the space for aid delivery.
For us, the cyclone and its terrible consequences are a purely humanitarian issue. We defend the concept of 'needs-based' humanitarian relief.
On the political situation in Burma/Myanmar, the Government seems committed to proceed with its so-called 'Road Map to Democracy'. We read this road map as a tightly controlled, slow transition towards a civilian government where the military still plays a dominant role. The Government seems committed to deliver, at its own pace and without regard to views and comments from outside. Realistically, there is hardly an alternative.
National reconciliation would require an inclusive dialogue. Such dialogue cannot take place with political stakeholders in jail or under house arrest. This is why we continue to push for the release of all political prisoners. My colleague, Mrs Ferrero-Waldner, has said publicly that the Government has missed a chance to send a signal of reconciliation at a moment of national distress when the Government again extended the house arrest of Aung San Suu Kyi.
The people of Burma/Myanmar would deserve a system of government which focuses on economic and social development, and on the participation of the electorate in the political process. For Europe, expressing our indignation and isolating the country is clearly not an adequate response. The people of Burma/Myanmar shall not pay the price of a political stalemate. They deserve better.
In conclusion, I wish to highlight our commitment to follow closely the situation in Burma/Myanmar. This includes continuing to push for a release of all political prisoners, and for an inclusive dialogue, including legal political parties and ethnic groups.
We continue a balanced approach. We are not up to confrontation for the sake of confrontation. Our ultimate goal remains to help a peaceful transition to a legitimate, civilian government. This is why we are fully supportive of the good offices of the UN Secretary General and his Special Advisor for Myanmar.
The interest of the Burmese people is best served with a balanced policy, including substantial assistance. The Commission has carefully chosen the areas of assistance to help the most vulnerable class of society. We have already significantly increased funding and hope that - in a coordinated effort with other donors - the overall funding level could reach the equivalent of what is spent per capita in comparable countries, like Laos and Cambodia. The people of Myanmar deserve a better future.
The debate is closed.
The vote will take place at the end of the debates.